Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 10/11/2021.
Allowable Subject Matter
3. Claim 1 is allowed. Claims 2-20 are allowed as being dependent on the independent claim.
4. The following is an examiner's statement of reasons for allowance: Applicant’s arguments filed with the office on 10/11/2021 were fully considered and found to be persuasive. 
The closest prior art of record Frankel et al (US 2021/0096176 A1) has common inventors, assignee, filing date within one year of the instant application, and both Frankel et al and the instant application claim priority to U.S. Provisional Patent Application Nos. 62/908,403, 62/908,423, and 62/908,440, which were filed on Sep. 30, 2019.
In related Art Andrews et al (2017/0146594 A1) teaches, Probe systems and methods for automatically maintaining alignment between a probe and a device under test (DUT) during a temperature change. The methods include collecting an initial image of a planar offset fiducial and determining an initial height reference of a height offset fiducial. The methods further include changing a temperature of the DUT, automatically maintaining a planar alignment between a probe and the DUT during the changing, and automatically maintaining a height alignment between the probe and the BUT during the changing. The probe systems include a chuck, which defines a support surface configured to support a substrate that includes the DUT, and a probe head assembly, which includes a probe configured to contact a corresponding contact pad of the DUT. The probe systems 
However Andrews et al fails to teach, maintaining gap spacing between an optical probe of a probe system and an optical device of a device under test (DUT), determining a desired relative orientation between the optical probe and the DUT, wherein the desired relative orientation defines a desired gap spacing between the optical probe and the optical device; optically testing the optical device with the optical probe, return the optical probe and the DUT to the desired relative orientation.
The cited prior art does not teach or suggest, “A method of maintaining gap spacing between an optical probe of a probe system and an optical device of a device under test (DUT) that is positioned on a substrate, the method comprising: determining a desired relative orientation between the optical probe and the DUT, wherein the desired relative orientation defines a desired gap spacing between the optical probe and the optical device; optically testing the optical device with the optical probe; and during the optically testing, maintaining the desired relative orientation by repeatedly and sequentially: (i) collecting, with an optical imaging device of the probe system, an existing DUT image of a DUT reference structure of the DUT and an existing probe image of a probe reference structure of the optical probe; (ii) determining, based, at least in part, on the desired relative orientation, the existing DUT image, and the existing probe image, a probe-DUT offset between an existing relative orientation between the optical probe and the DUT and the desired relative orientation; and (iii) adjusting, based, at least in part, on the probe-DUT offset, the existing relative orientation to return the optical probe and the DUT to the desired relative orientation” (as recited in independent claim 1).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858


/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858